DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 16-18 and 26-33 are pending.  Claims 10-15, 19-25 and 34-40 have been cancelled. 

Claim Rejections - 35 USC § 112
Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear if the “the memory cells” on lines 8 and 12 is “the memory cells connected to a plurality of word line” on lines 3-4 or “first memory cells” on line 5.  From the context of claim 1, Examiner assumes “the memory cells” on lines 8 and 12 are the “first memory cells” on lines 5.  
It is not clear what is claimed in claim 16.  According to Examiner’s understanding, when the number of errors is counted based on the write data instead of the error-corrected data, the steps (i) perform a first read operation with respect to the memory cells connected to the selection word line, and (ii) obtain error-corrected data by performing error correction decoding on first read data read out by the first read operation recited in claim 1 are no longer needed.  There appears the Applicant is broadening claim 1 instead of narrowing it as required for dependent claim(s). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,032,264 to Hashimoto (hereafter Hashimoto).
Regarding independent claim 1, Hashimoto teaches a storage device comprising: 
a non-volatile memory device including a plurality of memory blocks (see FIGS. 3-4), each of the plurality of memory blocks including memory cells connected to a plurality of word lines (see FIG. 5), the memory cells configured to be programmed into a plurality of states according to write data (see FIG. 6); and 
a memory controller configured to check reliability of first memory cells (FIG. 1: SSD controller 2 with ECC circuit 2B), from among the memory cells, connected to a selection word line from among the plurality of word lines (for reading and error correcting a page), 
wherein the memory controller is further configured to, 
perform a first read operation with respect to the memory cells connected to the selection word line (FIG. 29: reading in step S400), 
obtain error-corrected data by performing error correction decoding on first read data read out by the first read operation (FIG. 29: error correcting in step S400 and obtaining first correctable error bit count in step S410), 
perform a second read operation with respect to the memory cells connected to the selection word line (FIG. 29: reading in step S406), and 
count a number of errors of second read data read out by the second read operation, based on the error-corrected data (FIG. 29: error correcting in step S406 and obtaining difference Y = correctable error bit count in S406 - correctable error bit count in S410).
Regarding dependent claim 2, Hashimoto implicitly teaches wherein the memory controller is configured to calculate a first count number of each of the plurality of states by counting each of the plurality of states for the error-corrected data (FIG. 29: because the number of errors is determined for each of the PAGE corresponding to PageAddressRDIST of multilevel memory cells, see 5:58-6:11).
Regarding dependent claim 3, Hashimoto explicitly and implicitly teaches wherein the memory controller is further configured to, perform the second read operation by using first read voltages (FIG. 6: for example VA2, VB2, VC2 for multilevel memory cells, which are used for both reading operations in steps S410 and S406), calculate a second count number of each of the plurality of states by counting a number of turned-off memory cells that are turned off by each of the first read voltages (such as when the data pattern is chosen to easily detect data retention failure, see 30:13-17), and count the number of the errors of the second read data based on the first count number of each of the plurality of states and the second count number of each of the plurality of states (FIG. 29: obtaining difference Y = correctable error bit count in S406 - correctable error bit count in S410, wherein the number of errors is determined for each of the PAGE corresponding to PageAddressRDIST of multilevel memory cells).
Regarding dependent claim 5, Hashimoto teaches wherein each of the first read voltages is set to have a voltage level equal to a corresponding one of the read voltages used in the first read operation (FIG. 6: for example VA2, VB2, VC2 for multilevel memory cells, which are used for both reading operations in steps S410 and S406 of FIG. 29).
Regarding dependent claim 6, Hashimoto teaches wherein the memory controller is further configured to, perform the second read operation by using second read voltages (FIG. 6: for example VA2, VB2, VC2 for multilevel memory cells, which are used for both reading operations in steps S410 and S406), calculate a second count number of each of the plurality of states by counting a number of turned-on memory cells that are turned on by each of the second read voltages, and count the number of the errors of the second read data based on the first count number of each of the plurality of states and the second count number of each of the plurality of states (FIG. 29: obtaining difference Y = correctable error bit count in S406 - correctable error bit count in S410, wherein the number of errors is determined for each of the PAGE corresponding to PageAddressRDIST of multilevel memory cells).
Regarding dependent claim 8, Hashimoto teaches wherein each of the second read voltage is set to have a voltage level equal to a corresponding one of read voltages used in the first read operation (FIG. 6: for example VA2, VB2, VC2 for multilevel memory cells, which are used for both reading operations in steps S410 and S406 of FIG. 29).
Regarding dependent claim 17, Hashimoto implicitly teaches wherein each of the first read data and the second read data comprises data bits of the write data and parity bits for the write data, and the memory controller is further configured to count the number of the errors of the second read data in relation to the data bits or count the number of the errors of the second read data in relation to the data bits and the parity bits (data should include parity bits to perform ECC when it is read).
Regarding independent claim 18, Hashimoto teaches a memory controller for checking reliability of a memory device (FIG. 1: SSD controller 2 with ECC circuit 2B, which is used to perform process shown in FIG. 29), the memory controller comprising: 
an error correction code (ECC) circuit configured to obtain error-corrected data by performing error correction decoding on first read data read out in a first read operation with respect to first memory cells connected to a selection word line of the memory device (FIG. 29: steps S400 and S410 to obtain first correctable error bit count); and 
a memory check circuit configured to detect a number of errors of second read data read out in a second read operation with respect to the first memory cells connected to the selection word line, based on the error-corrected data (FIG. 29: obtaining difference Y = correctable error bit count in S406 - correctable error bit count in S410).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 9, 26-29, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of US 10,866,860 to Kurose et al. (hereafter Kurose).
Hashimoto teaches, as applied in prior rejection of claims 1 and 18, all claimed subject matter except further limitations set forth in the following claims.
Regarding dependent claims 4 and 7, Kurose teaches lower, middle, upper and top pages are read with first read voltages (FIG. 5: corresponding to initial shift amount ΔVXi in step ST1, see 8:15:20). The pages are later read with second read voltages different from first read voltages (FIG. 5: corresponding to shift amount estimation in step ST6). It is seen that the shift amount could be negative or positive depending on the estimation.
Since Hashimoto and Kurose are both from the same field of endeavor, the purpose disclosed by Kurose would have been recognized in the pertinent art of Hashimoto.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that it is common to adjust read voltages in search for optimal values in flash memory technology.
Regarding dependent claim 9, Kurose teaches wherein the memory controller (FIG. 1: memory controller 2)is further configured to perform a reclaim operation (FIG. 5: reserve refresh in step ST14), based on the number of the errors of the second read data (FIG. 5: FBC is not equal to or below second or fourth reference value in step ST12 or ST32).
Since Hashimoto and Kurose are both from the same field of endeavor, the purpose disclosed by Kurose would have been recognized in the pertinent art of Hashimoto.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to reclaim a bad word line as suggested om Kurose to the memory array of Hashimoto in order to save stored data.
Regarding dependent claim 26, Kurose teaches a memory controller (FIG. 1: memory controller 2), wherein the memory check circuit is further configured to perform a reclaim operation of the memory device (FIG. 5: reserve refresh in step ST14), based on the number of the errors of the second read data (FIG. 5: FBC is not equal to or below second or fourth reference value in step ST12 or ST32).
Since Hashimoto and Kurose are both from the same field of endeavor, the purpose disclosed by Kurose would have been recognized in the pertinent art of Hashimoto.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to reclaim a bad word line as suggested om Kurose to the memory array of Hashimoto in order to save stored data.
	Regarding dependent claim 28, Kurose teaches wherein the memory controller is configured to perform the reclaim operation such that threshold voltage distributions for the first memory cells connected to the selection word line are adjusted by using a re-programming method (see 10:20-32).
Regarding dependent claims 27 and 29, even though Kurose does not explicitly teach the recited limitations, it is common knowledge that the reclaim operation could be rewrite the stored data to the same word line, to different word line of the same block, or to different word line of different block.
Regarding independent claim 33, Hashimoto teaches an operation method of a storage device including at least one non-volatile memory device and a memory controller configured to perform a check read operation of the at least one non-volatile memory device, the operation method comprising: 
performing, by the memory controller, a first read operation with respect to first memory cells, which are programmed into a plurality of states according to write data and are connected to a selection word line of a selected memory block from among memory blocks of the at least one non-volatile memory device (FIG. 29: reading in step S400 for programmed data pattern in a memory block shown in FIGS. 3-4, see 30:13-17); 
obtaining, by the memory controller, error-corrected data by performing error correction decoding on first read data read out in the first read operation (FIG. 29: error correcting in step S400); 
inherently calculating, by the memory controller, a first count number of each state by counting states of the error-corrected data (FIG. 29: step S410, obtaining first correctable error bit count); 
performing, by the memory controller, a second read operation with respect to the first memory cells connected to the selection word line 
calculating, by the memory controller, a second count number of each state by counting states of second read data read out by the second read operation (FIG. 29: reading and error correcting in step S406 with program data pattern which is easy to detect failure, see 30:13-17); 
counting, by the memory controller, a number of errors of the second read data based on the first count number of each state and the second count number of each state (FIG. 29: obtaining difference Y = correctable error bit count in S406 - correctable error bit count in S410); and 

Hashimoto doesn’t teach the strikethrough limitation.
Kurose teaches wherein the memory controller (FIG. 1: memory controller 2) is further configured to perform a reclaim operation (FIG. 5: reserve refresh in step ST14), based on the number of the errors of the second read data (FIG. 5: FBC is not equal to or below second or fourth reference value in step ST12 or ST32).
Since Hashimoto and Kurose are both from the same field of endeavor, the purpose disclosed by Kurose would have been recognized in the pertinent art of Hashimoto.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to reclaim a bad word line as suggested om Kurose to the memory array of Hashimoto in order to save stored data.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto.
Regarding dependent claims 30-32, Hashimoto teaches wherein the memory check circuit is further configured to perform a dummy read operation of the memory device, based on the number of the errors of the first read data instead of second read data (FIG. 29: reading neighboring word line(s) in steps S402-S404 after S411 for generating read disturb).  
It would have been obvious to one with ordinary skill in the art to realize that more read disturb could be generated if the designer decides to generate more result of read disturb after the second read data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 16, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824